IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dania Ballard,                          :
                          Petitioner    :
                                        :
                     v.                 :
                                        :
Workers’ Compensation Appeal            :
Board (Valley Forge Colonial            :
Limited Partnership),                   :
                        Respondent      :
                                        :
Petition of: Larry Pitt, Esquire and    :   No. 164 C.D. 2016
Larry Pitt & Associates                 :   Submitted: August 12, 2016


BEFORE:     HONORABLE RENÉE COHN JUBELIRER, Judge
            HONORABLE ANNE E. COVEY, Judge
            HONORABLE JOSEPH M. COSGROVE, Judge


OPINION NOT REPORTED

MEMORANDUM OPINION
BY JUDGE COSGROVE                           FILED: October 13, 2016


            Larry Pitt, Esquire (Former Counsel) petitions for review of an order of

the Workers’ Compensation Appeal Board (Board), which affirmed the allocation of

counsel fees by a Workers’ Compensation Judge (WCJ). Former Counsel argues the

WCJ erred in rejecting his claim for the full amount of his quantum meruit fee. Upon

review, we affirm.

            Dania Ballard (Claimant) engaged Former Counsel as her legal

representative for a work-related injury sustained on June 6, 2013. On June 14, 2013,

Former Counsel filed a Claim Petition on behalf of Claimant. On August 1, 2013,
Former Counsel attended a hearing on behalf of Claimant and introduced his fee

agreement, which provided in relevant part that Former Counsel would receive

“twenty percent (20%) of all compensation payable to [Claimant] for as long as [she]

receive[s] workers’ compensation benefits.”     (Reproduced Record (R.R.) at 1a.)

Subsequent to this first hearing, Former Counsel attended a mandatory mediation

session on behalf of Claimant and attempted to schedule the medical deposition of

Claimant’s treating physician. (R.R. at 9a.) On April 8, 2014, Claimant signed a

contingent fee agreement with the firm of Pond, Lehocky, Stern, Giordano (Current

Counsel), and discharged Former Counsel.

            Current Counsel and counsel for Valley Forge Colonial (Employer)

negotiated a settlement of the workers’ compensation claim and attended a hearing on

October 9, 2014 to seek approval of a Compromise and Release Agreement. Former

Counsel appeared at the October 9 hearing and submitted an affidavit setting forth the

legal services provided to Claimant. Claimant made clear at the hearing she was no

longer represented by Former Counsel. (R.R. at 10a.) Following approval of the

Compromise and Release Agreement, the WCJ directed Employer to remit $5,000.00

to Claimant as full and final settlement of her June 6, 2013 work injury. Counsel fees

in the amount of $1,000.00 were ordered to be escrowed pending a review and

allocation of those fees between Former and Current Counsel. On April 20, 2015, the

WCJ issued an order directing that counsel fees be released, awarding Former

Counsel $300.00 and Current Counsel $700.00.         Former Counsel appealed this

                                          2
decision to the Board, which affirmed the decision of the WCJ.                     This appeal

followed.1

              The crux of Former Counsel’s argument is that, because he was not paid

for his prior efforts on Claimant’s case, he should be awarded the full value of his

quantum meruit submission, which totals $4,275.00 in fees, an amount which is

$725.00 less than Claimant’s total recovery.

              Section 442 of the Workers’ Compensation Act,2 in relevant part,

provides that all counsel fees shall be approved by the workers’ compensation judge

or board, providing counsel fees do not exceed twenty percent of the amount

awarded. Former Counsel’s fee agreement provided he would be paid twenty percent

of all compensation paid.         Former Counsel was unable to advance the case to

Claimant’s satisfaction3 and she therefore engaged Current Counsel, who successfully

brought the matter to settlement.

              The resolution of a fee dispute in the workers’ compensation context

must balance an attorney’s legitimate expectations of a reasonable legal fee with a

claimant’s right to be represented by counsel of her choice. Bierman v. Workers’


       1
          This Court’s review is limited to determining whether the WCJ’s findings of fact were
supported by substantial evidence, whether an error of law was committed, or whether
constitutional rights were violated. Mayo v. Workers’ Compensation Appeal Board (Goodman
Distribution, Inc.), 109 A.3d 286 (Pa. Cmwlth. 2015).
        2
          Act of June 2, 1915, P.L. 736, added by Act of February 8, 1972, P.L. 25, as amended, 77
P.S. §998.
        3
          Claimant submitted an affidavit which is part of the WCJ’s record and in which she
expressed her frustration with Former Counsel and the extreme difficulties in communicating with
Former Counsel.
                                                3
Compensation Appeal Board (Philadelphia National Bank), 113 A.3d 38, 42 (Pa.

Cmwlth. 2015). While a claimant has the absolute right to be represented by counsel

of her choice, “that right does not allow [her] to unilaterally negate [her] liabilities

toward [her] former counsel.” Hendricks v. Workers’ Compensation Appeal Board

(Phoenix Pipe & Tube), 909 A.2d 445, 455 (Pa. Cmwlth. 2006). Where initial

counsel filed a fee agreement prior to discharge, the WCJ and the Board have the

authority to apportion a fee between successive counsel. Id.

             Former Counsel cites Mayo v. Workers’ Compensation Appeal Board

(Goodman Distribution, Inc.), 109 A.3d 286 (Pa. Cmwlth. 2015), a matter in which

he also appeared as counsel.      Former Counsel offers Mayo as standing for the

proposition that “an attorney discharged prior to the time a case is settled by way of

Compromise [and] Release is not entitled to any proportionate share of the

contingency fee from the settlement proceeds based on the relative contributions of

the attorneys…” and that “first counsel is entitled to the value of services already

rendered on a quantum meruit basis.” (Petitioner’s Brief at 10). We do not agree

with this analysis. With regard to the case sub judice, we look to this Court’s

conclusion in Mayo that, having received $14,952.34 pursuant to his fee agreement

with the claimant, counsel’s earned fee was adequately enforced and protected.

Mayo, 109 A.3d at 290.

             The WCJ took into consideration the work performed by both Former

Counsel and Current Counsel in allocating the available monies for attorney fees.

                                           4
The WCJ acknowledged that Former Counsel had filed the Claim Petition and

attended a hearing and mandatory mediation on behalf of Claimant. The WCJ also

acknowledged that Current Counsel advanced Claimant’s case and brought the matter

to settlement to the satisfaction of Claimant. The WCJ made an equitable allocation

of the available fees by awarding Former Counsel the amount of $300.00 and Current

Counsel the amount of $700.00.

            The authority to allocate the available money for attorney fees between

successive counsel lies with the WCJ and, therefore, the WCJ did not abuse his

discretion in allocating the fees to Former Counsel and Current Counsel. The WCJ

also balanced Claimant’s obligation to pay Former Counsel and her right to be

represented by counsel of her choice. We hold that the WCJ acted appropriately in

allocating attorney fees between Former Counsel and Current Counsel. Accordingly,

we affirm the order of the Board.



                                     ___________________________
                                     JOSEPH M. COSGROVE, Judge




                                        5
            IN THE COMMONWEALTH COURT OF PENNSYLVANIA

Dania Ballard,                           :
                         Petitioner      :
                                         :
                   v.                    :
                                         :
Workers’ Compensation Appeal             :
Board (Valley Forge Colonial             :
Limited Partnership),                    :
                        Respondent       :
                                         :
Petition of: Larry Pitt, Esquire and     :   No. 164 C.D. 2016
Larry Pitt & Associates                  :


                                       ORDER


            AND NOW, this 13th day of October, 2016, for the reasons stated in the
foregoing opinion, the Order of the Workers’ Compensation Appeal Board is
AFFIRMED.


                                       ___________________________
                                       JOSEPH M. COSGROVE, Judge